Exhibit 10.6 Hau Tsin Shoon’s Employment Contract EMPLOYMENT CONTRACT EMPLOYMENT CONTRACT ("Contract"), between Mezabay International Inc., a Nevada corporation with its common stock currently quoted on FINRA’s Over-the-counter Bulletin Board, having an office address at 800 5th Avenue, Suite 4100, Seattle, Washington 98104, USA (hereinafter called “ The Company”), andShoon Hau Tsin of 30, Jalan SS20/18, Damansara Utama, 47400, Petaling Jaya, Selangor, Malaysia (hereinafter called “Shoon”). WHEREAS, The Company wishes to engage the services of Shoon as Chief Executive Officer of The Company, and WHEREAS, Shoon is willing to provide his services and to undertake the duties and responsibilities described below and other duties and responsibilities as may be assigned to him by the Company from time to time during the term of this Contract upon the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the mutual covenants and conditions herein contained, all prior contracts between the parties are waived and of no further effect, and the parties to this Contract agree as follows: 1. EMPLOYMENT The Company shall contract with Shoon, and Shoon shall serve as Chief Executive Officer during the term of employment set forth in Paragraph 2 of this Contract .The Company and other subsidiaries, associated companies and affiliates of the Company are engaged in the Asia region, in providing e-commerce and m-commerce as well as payments and loyalty rewards products and services. 2. TERM The term of this Contract shall be for a period of three (3) years commencing on September 23, 2009 (hereinafter referred to as “Commencement Date”) 3. JOB TITLE AND DUTIES 3.1Title and Duties Shoon shall have duties and responsibilities commensurate with his title and position from time to time. Shoon shall devote his time and attention to, and exert his best efforts in the performance of his duties hereunder, so as to promote the businesses of The Company and the subsidiaries, associated companies and affiliates of The Company. As Chief Executive Officer, Shoon shall report directly to the Board of Directors of The Company and shall be responsible for the overall business matters, financial budgeting and reporting of all the subsidiaries and associated companies of The Company, including any other business related matters which may be assigned to him by The Company from time to time. His duties shall include the supervision of all the staff of The Company and its subsidiaries and associated companies, including The Company. The Company will determine and notify Shoon of his duties and responsibilities from time to time during the term of this Contract. 3.2 Confidential Information Shoon shall not, directly or indirectly, or at any time, during the term of this Contract hereunder or thereafter and without regard to when or for what reason, if any, use or permit the use of any trade secrets, customers' lists, or other information of, or relating toThe Company and/or any of its subsidiaries or associated companies or affiliates in connection with any oftheiractivities or businesses, except as may be necessary in the performance of his duties hereunder or as may be required by any applicable law or determination of any duly constituted administrative agency. 4. COMPENSATION AND EXPENSES 4.1Compensation (i) Base Salary The Company shall pay Shoon a basic salary of US Dollar Ten Thousands ($10,000) per month and such salary shall be revised upward annually at a rate as may be solely determined by The Company based on an annual review of his performance as may be conducted by The Company. In making monthly payment of the said basic salary to Shoon, The Company shall be entitled to deduct any cash based compensation which he may be paid by any of its subsidiaries and/or associated companies and/or affiliates. (ii) Benefits Shoon shall be entitled to enjoy all the employee benefit plans that The Company may implement from time to time for the employees of equal rank. (iii) Incentives Shoon shall be entitled to participate in any performance incentive plan that The Company may implement from time to time. 4.2Business Expenses The Company or its subsidiary or associated company or affiliate will reimburse him for all reasonable expenses properly incurred by him in the performance of his duties hereunder, upon presentation of properly itemized charges, receipts and/or similar documentation, and otherwise in accordance with policies established from time to time by the above said companies. 4.3Housing Allowance Should Shoon be discharging his duties and responsibilities under this Contract from the Company’s subsidiary’s office in Malaysia or required to be located to any of the subsidiaries or associated companies or affiliates located outside of Malaysia , Shoon shall be entitled to a company paid accommodation for him and his immediate family members or a monthly housing allowance of a reasonable amount to be solely determined by The Company, payable monthly.This allowance will be paid directly to Shoon who will be responsible for negotiating and concluding his own contractual arrangements for housing and making all relevant payments. 4.4Work Location And Taxes For the purpose of Compensation payable to Shoon under this Contract, Shoon is deemed to be based in Malaysia. Shoon shall be fully responsible for any income tax or other taxes he may be subjected to in Malaysia and/or any country which he may be located to discharge his duties and responsibilities under this Contract. 5 Holidays and Annual Vacation Leave Shoon shall be entitled to all public holidays in the country he is located at the time, in addition, to annual vacation leave which shall accrue on a pro rata basis during the contract term at the rate of Eighteen (18) days per annum which vacation and/or personal day(s) shall be taken by him at such time or times as are consistent with the needs of the business. 6. TERMINATION AND SEVERANCE PAYMENT 6.1Termination Upon the occurrence of an event of termination (as hereinafter defined) during the period of Shoon's employment under this Contract, the provisions of this Paragraph 6 shall apply for consequence relating to the financial obligations of the parties hereto.As used in this Contract an "event of termination" shall mean and include any one or more of the following: (i)The termination by The Company of Shoon's employment under this Contract hereunder due to "cause" as defined in (iii) herein below;and in which event, The Company shall be entitled to discontinue all it obligations under this Contract. (ii)Shoon's resignation from The Company pursuant to the provisions of this paragraph, upon material breach of this Contract by the Company and such breach continues for at least ninety (90) days following written notification by Shoon.
